DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites “by securing means” in line 12. Claim 20 should recite “by the securing means”. In addition, claim 20 recites “containments are forced out” in line 14. It appears that claim 20 should recite “contaminants are forced out”.  
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 1, claim limitation “securing means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “securing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Regarding claim 20, claim limitation “securing means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “securing” without 
 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specification, “securing means” has been defined as a component fixture, reference number 114 of figure 2, used to securely hold the part to be cleaned within the cleaning chamber, and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term "high".  “High” is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In addition, claim 1 recites the limitation "the flow of gas" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Moreover, claim 1 recites “an optional air expansion chamber” in line 8. The phrase "optional" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP  part of the claimed invention, and this meaning will be used for purposes of examination.

Regarding claim 9, the term “fast-actuated” is indefinite. The term "fast-actuated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 2-8 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 9 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2019063242 to Kiener (hereinafter “Kiener”).
Regarding claim 1, Kiener teaches a cleaning system comprising a holding tank (figure 4, #34) configured to hold a supply of compressed gas, a cleaning chamber (figure 4, #33), 10a valve (figure 4, #45) in communication with the holding tank and the cleaning chamber to control a flow of gas through the cleaning chamber (see figure 4), sealing lips (figure 1, #17a, 17b) (reads on “component securing means”) coupled to the cleaning chamber to hold a part (figure 2, #11) in the cleaning chamber, and a first edge (figure 1, #21) which is formed by sealing lip (figure 1, #17a), seals directly on the connection opening and surrounding the part surface (figure 1, #14) (reads on “15blast plate”), wherein the first edge (figure 1, #21) is disposed upstream of the part to direct the flow of gas through the part (English translation [0038]).

Regarding claim 2, Kiener further teaches that the compressed gas is air or nitrogen (reads on “non-reactive gas”) (English translation [0015]).

Regarding claim 3, Kiener further teaches that the compressed gas is air (English translation [0015]).

Regarding claim 4, Kiener further teaches that the compressed gas is nitrogen (English translation [0015]).

Regarding claim 8, Kiener further teaches that the system further comprises multiple valves (see figure 4).

Regarding claim 9, Kiener further teaches that the valves can be controlled by a control unit (English translation [0052]).

Regarding claim 16, Kiener further teaches that the sealing lips (figure 1, #17a, 17b) are adjustable between a suctioning state and a non-suctioning state (English translation [0038-0040 and 0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019063242 to Kiener (hereinafter “Kiener”).
Regarding claim 19, Kiener does not teach that the flow of gas is approximately 4,000 CFM.
However, the flow rate of gas is a result effective variable modifying the cleaning results.  For example, if the flow rate of gas is too low, it risks insufficient removal of contaminants, while if the flow rate of gas is too high, it wastes the gas and/or can damage the part to be cleaned. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate the flow rate of gas with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 20, Kiener teaches a method for cleaning a part comprising the steps of placing a part in a system, wherein the system comprises a holding tank (figure 4, #34) configured to hold a supply of compressed gas, a cleaning chamber (figure 4, #33), 10a valve (figure 4, #45) in communication with the holding tank and the cleaning chamber to control a flow of gas through the cleaning chamber (see figure 4), sealing lips (figure 1, #17a, 17b) (reads on “component securing means”) coupled to the 
Kiener does not teach that the flow of gas is approximately 4,000 CFM.
However, the flow rate of gas is a result effective variable modifying the cleaning results.  For example, if the flow rate of gas is too low, it risks insufficient removal of contaminants, while if the flow rate of gas is too high, it wastes the gas and/or damages the part to be cleaned. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate the flow rate of gas with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019063242 to Kiener (hereinafter “Kiener”) in view of US 5,184,427 to Armstrong (hereinafter “Armstrong”).  
Regarding claims 5 and 6, Kiener does not teach that the system comprises an air dryer, wherein the air dryer provides a pressure dew point of -40 degrees Fahrenheit.
Armstrong teaches a cleaning system comprising a source of pressurized air and an air dryer operated to lower the dew point of the compressed air down to -40 degrees Fahrenheit to prevent water vapor from causing problems during the blasting operation (column 2, lines 18-26).
It would have been obvious to one of ordinary skill in the art before the effective fiing date of the claimed invention to modify the system disclosed by Kiener with an air dryer, wherein the air dryer provides a pressure dew point of -40 degrees Fahrenheit as taught by Armstrong for the purpose of lowering the dew point of the compressed air to prevent water vapor from causing problems during the blasting operation as disclosed by Armstrong (column 2, lines 18-26).

Claims 7, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019063242 to Kiener (hereinafter “Kiener”) in view of US 8,273,185 to Milles et al. (hereinafter “Miller”).
Regarding claim 7, Kiener does not teach that the system comprises multiple holding tanks.
Milles teaches a cleaning system for cleaning parts with compressed gas, wherein the system comprises multiple tank containing compressed gas (figure 4, #78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kiener with 

Regarding claim 14, Kiener does not teach that the system comprises a sampling port.
Milles teaches a cleaning system for cleaning parts with compressed gas, wherein the system comprises a chamber (figure 2, #14) including a port (reads on “sampling port”) that connects to pressure gauge (figure 2, #28) for monitoring the pressure of compressed air in the chamber (column 4, lines 37-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kiener with a sampling port as taught by Milles for the purpose of monitoring the internal conditions of the chamber.

Regarding claim 15, Kiener does not teach that the system comprises windows.
Milles teaches a cleaning system for cleaning parts with compressed gas, wherein the system comprises a purge chamber including a viewing window (column 4, lines 33-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kiener with viewing windows for the purpose of allowing the user to monitor the cleaning process through the viewing windows. 

Regarding claim 17,
However, Kiener does not teach that the system comprises a second injection media.
Milles teaches a cleaning system for cleaning parts, wherein the system comprises a chamber (figure 2, #14) including a first media injection device (figure 2, #22) for supplying a compressed gas to the chamber and a second media injection device (figure 2, #20) for supplying a liquid to the chamber (column 3, line 65 to column 4 line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kiener with a second injection media as taught by Milles for the purpose of insuring that the contaminants are removed from the part.

Regarding claim 18, Kiener does not teach that the system comprises a plurality of sampling ports.
Milles teaches a cleaning system for cleaning parts with compressed gas, wherein the system comprises a chamber (figure 2, #14) including a port (reads on “sampling port”) that connects to pressure gauge (figure 2, #28) for monitoring the pressure of compressed air in the chamber (column 4, lines 37-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kiener with a plurality of sampling ports for the purpose of monitoring the internal conditions of the chamber. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO2019063242 to Kiener (hereinafter “Kiener”) in view of US 3,825,443 to Dennis (hereinafter “Dennis”).
Regarding claim 13, Kiener does not teach that the system comprises plugs for inlets and outlets. 
Dennis teaches a system for removing contaminants from the inside of a tube (column 1, lines 11-20), wherein the system comprises plugs for opening/closing the outlet/inlet cavity port of the tube to enable pressure to be built up within the tube to force cleaning fluid and contaminants out of tube (column 3, lines 43-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kiener with plugs for inlets and outlets as taught by Dennis, for the purpose of allowing pressure to build up within the cavity to be cleaned to force the cleaning fluid and contaminants out of the cavity as taught by Dennis (column 3, lines 43-54).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714